              Case 2:20-cv-00869-JAD-VCF Document 4 Filed 06/16/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 JEREMY WILLIAMS,                                           Case No.: 2:20-cv-00869-JAD-VCF

 4             Plaintiff

 5 v.                                                              Order Directing Plaintiff
                                                                to File New In Forma Pauperis
 6 CLARK COUNTY DETENTION                                              Application Due to
   CENTER,                                                        Change in Custodial Status
 7
        Defendant
 8

 9            This action is a pro se civil rights action filed under 42 U.S.C. § 1983 by an individual

10 who formerly was in custody at the Clark County Detention Center. Plaintiff previously

11 submitted an application to proceed in forma pauperis for prisoners. 1 But he has since notified

12 the court that he has been released. 2 As a result of this change in his custodial status, plaintiff

13 must now file the version of that application form for non-prisoners or pay the full $400 filing

14 fee if he wants to proceed with this case.

15            IT IS THEREFORE ORDERED that plaintiff’s application to proceed in forma pauperis

16 for prisoners [ECF No. 1] is DENIED as moot. Plaintiff has until July 16, 2020, to either: (1)

17 file a fully complete application to proceed in forma pauperis for non-prisoners; or (2) pay

18 the full filing fee of $400, or this action will be dismissed.

19            The Clerk of the Court is directed to SEND plaintiff the approved form application to

20

21

22

23   1
         ECF No. 1.
     2
         ECF No. 3.
           Case 2:20-cv-00869-JAD-VCF Document 4 Filed 06/16/20 Page 2 of 2



 1 proceed in forma pauperis by a non-prisoner, as well as the document entitled “information and

 2 instructions for filing an in forma pauperis application.”

 3         Dated: June 16, 2020

 4                                                          _________________________________
                                                            U.S. District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
